Citation Nr: 0729434	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic 
arthritis, claimed as secondary to psoriasis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2007, the veteran testified at a videoconference 
hearing conducted before the undersigned Acting Veterans Law 
Judge.  

Also in August 2007, the undersigned granted the veteran's 
motion to advance his appeal on the Board's docket.  


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required.

In August 2007, the veteran testified that he initially 
experienced itching and scaling on his scalp during active 
service.  He did not seek treatment specifically for 
dermatological symptoms during service, but rather reported 
them in the course of in-service treatment for problems 
affecting his right thigh.  (Service medical records reflect 
excision of a tumor in the right thigh and treatment for 
subsequent cellulitis at the site of excision.  Service 
connection is in effect for tumor excision residuals, scar on 
the right thigh).  The veteran further reported that, during 
active duty, he was given topical ointment to apply on his 
scalp.  

The veteran further testified that, to the best of his 
recollection, his skin problems occurred sometime after his 
tumor excision surgery.  However, he does not assert, and the 
present record does not indicate, a relationship between in-
service right thigh tumor or treatment for that tumor and 
psoriasis or psoriatic arthritis for which he now seeks 
service connection.  

The record includes a 1978 VA examination report that 
documents the veteran's report then as to a five-year history 
of psoriatic symptoms shows a diagnosis of "psoriasis, 
generalized."  In August 2007, he testified that he had 
experienced intermittent skin eruptions affecting various 
parts of his body beginning a few years after discharge.  He 
"self-medicated" for those problems using over-the-counter 
lotions and salves.  He believes that his current skin 
problems are similar to the eruptions he has had over the 
years.  He also has pain in multiple joints associated with 
psoriatic arthritis.   Pain in his elbows, hands, and knees 
are particularly troublesome for him.  He has two or three 
skin eruptions a year, on average.  

The record further indicates that, as recently as in late 
2004, the veteran received VA medical treatment for both 
psoriasis and psoriatic arthritis.  VA clinical records from 
Bay Pines, Florida (dated in and after mid-2002), include 
evidence of care given at the "Sarasota County CBOC."  The 
veteran identified "Bee Ridge CBOC" as another VA facility 
at which he had dermatological care.  The records from the 
Bee Ridge facility are not in the claims file.  Complete 
copies of VA clinical records should be obtained on remand.      

Also, VA clinical records and Board hearing testimony 
indicate that the veteran has had private medical care as 
well.  The veteran testified that he was treated at Columbia 
Presbyterian Hospital, in Bronx, New York.  VA clinical 
records refer to prior care given by Dr. Yohn, a 
dermatologist.  Those records also include a notation of 
private treatment by Dr. L. Cohen, an internist, but it is 
not apparent whether Dr. Cohen's care included treatment 
specifically for skin problems or psoriatic arthritis.  An 
attempt should be made to secure missing private clinical 
records that may be pertinent to the issues on appeal.         

The Board also concludes that VA examination must be 
scheduled to determine the onset and/or etiology of the 
veteran's psoriasis and psoriatic arthritis.  

Finally, as this appeal is being placed on remand status, VA 
has an opportunity to provide the veteran and his 
representative notice consistent with Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Ask the veteran to identify, to the 
extent he is able, all non-VA doctors or 
health care providers who treated him for 
psoriasis, psoriatic arthritis, or skin 
problems or joint pain he believes might 
be associated with presently claimed 
psoriasis or psoriatic arthritis, their 
addresses, and approximate dates of 
treatment.  Ask him to execute forms 
authorizing direct release of any such 
records to VA.  Inform him that he may 
submit any such records if he possesses 
them and he believes they might be 
pertinent to his claim, but that, if he 
desires VA assistance in securing any 
missing evidence he wishes VA to consider 
before adjudicating his appeal, then he 
must respond with information concerning 
the sources of such evidence sufficient to 
enable VA to assist him.  Include in the 
correspondence to the veteran notice 
consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  This 
directive includes clinical records from 
Bay Pines, Florida, which should include 
records from the Sarasota County CBOC, and 
as well, any records from Bee Ridge CBOC.    

3.  After completing the above, arrange 
for the veteran to undergo an appropriate 
VA examination to determine the nature and 
etiology of any psoriasis and psoriatic 
arthritis found to be present.  The 
examiner must consider the veteran's 
reported history of in-service scalp 
itching and scaling and intermittent skin 
flare-ups since then, conduct testing as 
deemed warranted, and review the veteran's 
medical history as documented in the 
claims file, and then diagnose the veteran 
with dermatological or arthritic 
abnormality found.  Then, with respect to 
each diagnosis, the examiner should opine 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that it is etiologically related to or had 
its onset in active service.  In doing so, 
the examiner must specifically acknowledge 
and discuss the veteran's report of a 
continuity of symptomatology.  Any opinion 
regarding the onset and/or etiology of the 
veteran's skin and psoriatic arthritis 
must be supported with rationale and bases 
therefor.  The examiner is asked to 
explicitly state in the written 
examination report that the claims file 
was reviewed.  

4.  After completing the above, 
readjudicate the claims.  If any benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond to it.  Then, if 
in order, return the appeal to the Board 
for further review.  

The veteran is advised that the failure to report to a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

